130 Nev., Advance Opinion 14
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                LIBERTY MUTUAL; AND CARSON                             No. 59176
                CITY SENIOR CITIZENS CENTER,
                Appellants/Cross-Respondents,                          FILED
                vs.
                ROBERT THOMASSON,                                       FEB 0 6 2014
                Respondent/Cross-Appellant.                          TRAX!E XAINDEMA
                                                                   CLERWF
                                                                  BY
                                                                       HUFF DEPUTY CLERK



                            Appeal and cross-appeal from a district court order
                transferring venue of a petition for judicial review in a workers'
                compensation matter. Second Judicial District Court, Washoe County;
                Patrick Flanagan, Judge.
                            Vacated and remanded.

                Piscevich & Fenner and Kimberley Fenner and Mark J. Lenz, Reno,
                for Appellants/Cross-Respondents.

                Nevada Attorney for Injured Workers and W. Darrell Nedd, Senior
                Deputy, Carson City,
                for Respondent/Cross-Appellant.




                BEFORE HARDESTY, PARRAGUIRRE and CHERRY, JJ.

                                               OPINION

                By the Court, PARRAGUIRRE, J.:
                           Appellant/cross-respondent Liberty Mutual filed a petition for
                judicial review in the Second Judicial District Court in Washoe County,
                challenging an appeals officer's decision that reversed Liberty Mutual's
                denial of respondent/cross-appellant Robert Thomasson's workers'
SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                     /1-65,0i
                 compensation claim. Thomasson filed a motion to dismiss, alleging that
                 Liberty Mutual could not file its petition in the Second Judicial District
                 because it was not a resident of Washoe County. Liberty Mutual opposed,
                 seeking either consideration on the merits or a transfer of venue. The
                 Second Judicial District Court transferred venue. NRS 233B.130(2)(b)
                 provides that a petition for judicial review of an agency determination
                 must be filed in Carson City, the aggrieved party's county of residence, or
                 the county where the agency proceeding occurred. We conclude that NRS
                 233B.130(2)(b) is a mandatory jurisdictional requirement and that
                 because Liberty Mutual is not a resident of Washoe County, the Second
                 Judicial District Court lacked jurisdiction to consider its petition for
                 judicial review and should have dismissed it rather than transfer venue.
                 We accordingly vacate the district court's order transferring venue and
                 remand this matter to the district court with directions to dismiss Liberty
                 Mutual's petition for judicial review.
                                 FACTUAL AND PROCEDURAL HISTORY
                             Carson City Senior Citizens Center employed Thomasson to
                 deliver meals to elderly persons in Carson City. In May 2010, Thomasson
                 slipped down a flight of stairs while delivering a meal and injured his
                 knee. Thomasson filed a workers' compensation claim for the injury, but
                 Liberty Mutual, his employer's workers' compensation insurer, found that
                 the injury did not occur within the scope of Thomasson's employment and
                 denied the claim. Thomasson administratively appealed, and although
                 the Department of Administration hearing officer affirmed Liberty
                 Mutual's decision, the appeals officer reversed the claim denial.' Liberty


                       'The administrative appeal was heard in Carson City.

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e
                 Mutual then filed a petition for judicial review in the Second Judicial
                 District Court in Washoe County.
                              Thomasson filed a motion to dismiss Liberty Mutual's petition
                 on the ground that it did not comply with NRS 233B.130(2)(b).
                 Thomasson argued that NRS 233B.130(2)(b) is a jurisdictional statute that
                 specifically sets forth the courts in which a petition for judicial review may
                be filed, and because Liberty Mutual is not a resident of Washoe County,
                the petition did not comply with the statutory residency requirement. In
                opposition, Liberty Mutual argued that since it has an office in Reno,
                venue was proper and, in the alternative, the motion to dismiss should be
                treated as a motion to transfer venue. The district court agreed with
                Thomasson that filing the petition in the Second Judicial District Court
                was improper, but the court granted Liberty Mutual's request to treat the
                motion to dismiss as a motion to transfer venue. Accordingly, the district
                court ordered that the case be transferred to the First Judicial District
                Court in Carson City. The parties now bring this appeal and cross-appeal.
                                                DISCUSSION
                             In addressing the district court's order transferring venue, we
                must first consider the threshold issue of jurisdiction raised by
                Thomasson's cross-appeal. We conclude that NRS 233B.130(2)(b) is
                mandatory and jurisdictional and that because Liberty Mutual is not a
                resident of Washoe County, the petition failed to satisfy the jurisdictional
                burden imposed by NRS 233B.130(2)(b). As a result, the Second Judicial
                District Court lacked jurisdiction over the matter. Furthermore, because
                NRS 233B.130(2)(c) provides that the petition must be brought within 30
                days and that time period has passed, Liberty Mutual cannot amend or
                refile its petition to correct the deficiency. We therefore vacate the district

SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A
                   court's order transferring venue and remand the matter to the district
                   court with directions to dismiss the petition for lack of jurisdiction. 2
                  NRS 233B.130(2)(b) is mandatory and jurisdictional
                               Thomasson argues that NRS 233B.130(2)(b) sets forth a
                  mandatory jurisdictional requirement, and because Washoe County was
                  the incorrect location for Liberty Mutual to file its petition for judicial
                  review, the Second Judicial District Court did not have jurisdiction to
                  consider the petition. Furthermore, Thomasson asserts that the time
                  frame for filing the petition in NRS 233B.130(2)(c) has lapsed, and thus
                  Liberty Mutual cannot now correct its error. Whether NRS 233B.130(2)(b)
                  establishes a jurisdictional requirement or a venue requirement is a
                  matter of first impression in Nevada.
                               We review questions of law, such as statutory interpretation,
                  de novo. Washoe Cnty. v. Otto, 128 Nev. „ 282 P.3d 719, 724 (2012).
                  Nevada's Administrative Procedure Act (APA), codified at NRS Chapter
                  233B, sets forth the procedure for judicial review of agency decisions. At
                  issue in this appeal is one of three filing requirements delineated in NRS
                  233B.130(2), which provides:
                               Petitions for judicial review must:
                                     (a) Name as respondents the agency and all
                               parties of record to the administrative proceeding;




                        2Liberty  Mutual previously filed a motion to dismiss Thomasson's
                  cross-appeal, arguing that this court lacks jurisdiction to hear it. In an
                  unpublished order, we denied the motion Liberty Mutual renews this
                  jurisdictional argument in its briefs; as we conclude that Liberty Mutual's
                  arguments in this regard are unpersuasive, we consider Thomasson's
                  cross-appeal on its merits.


SUPREME COURT
        OF

     NEVADA
                                                         4
tth 1947A    me
                                    (b) Be instituted by filing a petition in the
                             district court in and for Carson City, in and for the
                             county in which the aggrieved party resides or in
                             and for the county where the agency proceeding
                             occurred; and
                                    (c) Be filed within 30 days after service of
                             the final decision of the agency.
                (Emphases added.) We have previously construed NRS 233B.130(2)(a)
                and (c) to be mandatory jurisdictional requirements, but we have not
                before addressed NRS 233B.130(2)(b). See Otto, 128 Nev. at , 282 P.3d
                at 725 (construing paragraph (a)); Civil Serv. Comm'n v. Second Judicial
                Dist. Court, 118 Nev. 186, 189, 42 P.3d 268, 271 (2002) (addressing
                paragraph (c)). 3
                             Otto provides a straightforward answer to the question raised
                in this appeal. There, this court held that paragraph (a) is mandatory and
                jurisdictional, and we stated that nothing in NRS 233B.130(2)'s plain
                language "suggests that its requirements are anything but mandatory and
                jurisdictional." 128 Nev. at , 282 P.3d at 725. We explained that the
                word "must," which precedes paragraphs (a) through (c), imposes a
                mandatory requirement, that this court previously held that the
                requirements of paragraph (c) are mandatory and jurisdictional, see Civil
                Serv. Comm'n, 118 Nev. at 189, 42 P.3d at 271, and that there is no reason



                      3 In  Civil Service Commission, this court held that despite NRS
                233B.130(2)(a) being mandatory and jurisdictional, failure to comply with
                that provision does not preclude judicial review. 118 Nev. at 189-90, 42
                P.3d at 271. In Otto, we overruled that portion of the holding and held
                that failure to comply with either NRS 233B.130(2)(a) or (c) deprives the
                district court of jurisdiction to consider the petition for judicial review.
                128 Nev. at n.9, 282 P.3d at 725 n.9.


SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                to construe paragraph (a) differently than paragraph (c).   Otto, 128 Nev. at
                    , 282 P.3d at 725.
                               Despite this precedent, Liberty Mutual argues that this court
                has read similar language in another statute as imposing a venue
                requirement, not a mandatory jurisdictional requirement. In In re Nevada
                State Engineer Ruling No. 5823, we interpreted a forum clause in NRS
                Chapter 533 as imposing a venue requirement, not a mandatory
                jurisdictional requirement. 128 Nev. „ 277 P.3d 449, 457 (2012).
                NRS 533.450(1) provides that a party seeking judicial review of a water
                rights decision by the State Engineer "must be initiated in the proper
                court of the county in which the matters affected or a portion thereof are
                situated." Noting that the forum language of NRS 533.450(1) "speaks the
                language of venue," we held that the forum clause addressed venue, not
                jurisdiction. In re Nev. State Eng'r Ruling No. 5823, 128 Nev. at , 277
                P.3d at 457.
                               Although the forum language of NRS 533.450(1) is
                superficially similar to the APA, NRS Chapter 533 is a separate statutory
                scheme, and we have consistently held that the APA has strict
                jurisdictional requirements for judicial review of agency decisions.   Crane
                v. Cord? Tel. Co. of Cal., 105 Nev. 399, 401, 775 P.2d 705, 706 (1989)
                (holding that "lclourts have no inherent appellate jurisdiction over official
                acts of administrative agencies except where the [L]egislature has made
                some statutory provision for judicial review," and such procedures are
                therefore controlling). Thus, when seeking judicial review of an
                administrative decision pursuant to the APA, the petitioner must
                challenge that decision according to the APA's specific procedures in order
                to invoke the district court's jurisdiction.   Otto, 128 Nev. at , 282 P.3d

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                   at 725. Therefore, a party must strictly comply with the APA's
                   jurisdictional requirements, and "'hi] oncompliance with the requirements
                   is grounds for dismissal." Id. (quoting Kame v. Emp't Sec. Dep't, 105 Nev.
22, 25, 769 P.2d 66, 68 (1989)).
                                Accordingly, In re Nevada State Engineer Ruling No. 5823
                   does not provide useful guidance in interpreting whether NRS
                   233B.130(2)(b) is jurisdictional. Instead, we agree with Thomasson that
                   Otto directly applies to the issue on appeal and conclude that NRS
                   233B.130(2)(b) is mandatory and jurisdictional. Thus, failure to strictly
                   comply with NRS 233B.130(2)(b) requires dismissa1. 4
                   Liberty Mutual is not a resident of Washoe County under NRS
                   233B.130(2)(b)
                                In order for its petition for judicial review, filed in the Second
                   Judicial District Court, to comply with NRS 233B.130(2)(b), Liberty
                   Mutual must be a resident of Washoe County. The district court
                   determined that Liberty Mutual was not a resident of Washoe County, and
                   we now address Liberty Mutual's argument that the district court erred in




                         4Although   the language of NRS 233B.130(2)(b) is clear, it is within
                   the Legislature's power to amend the provision if it no longer intends the
                    provision to provide a mandatory jurisdictional requirement. See Berkson
                   v. LePome, 126 Nev. „ 245 P.3d 560, 568 (2010) (leaving alterations
                   of unambiguous statutes of limitations to the Legislature); see also State ex
                   rel. Dir. of Revenue v. Gaertner, 32 S.W.3d 564, 567 (Mo. 2000) (explaining
                   that after the court held that where a statute requires an appeal from an
                   administrative decision to be filed in a certain court, that court alone has
                   jurisdiction to entertain the appeal, the Missouri Legislature amended its
                   venue statute to grant a limited jurisdiction to the court to transfer any
                   case filed in an improper venue to a court otherwise designated by the
                   Legislature to hear the appeal).

SUPREME COURT
        OF
     NEVADA
                                                         7
(0) 1947A    de'
                making this determination because it has an office in Reno. The term
                "resides," as used in NRS 233B.130(2)(b), is not defined, and its definition
                in this context is an issue of first impression.
                             We review questions of statutory interpretation de novo and
                do not look beyond a statute itself to determine its meaning where the
                statute is unambiguous. Otto, 128 Nev. at , 282 P.3d at 724-25.
                "[WI here a statute has no plain meaning, a court should consult other
                sources such as legislative history, legislative intent and analogous
                statutory provisions." State, Div. of Ins. v. State Farm Mitt. Auto. Ins. Co.,
                116 Nev. 290, 294, 995 P.2d 482, 485 (2000).
                             Liberty Mutual argues that although its headquarters are in
                Boston, it has an office in Reno and therefore qualifies as a resident of
                Washoe County. Thomasson argues that a foreign corporation can never
                have a fixed residence in any particular county in Nevada for purposes of
                NRS 233B.130(2)(b).
                            The meaning of the word "reside," or "residence" in the context
                of corporations, provides little guidance. On one hand, "residence" is
                defined as "the place of the principal office of a corporation or business
                concern designated in its articles of incorporation or originally registered
                in accordance with law," Webster's Third New International Dictionary
                1931 (3d ed. 1976), which appears consistent with Thomasson's
                interpretation that a corporation's residence is the location of its principal
                place of business. On the other hand, "residence" is also defined as "[Ole
                place where a corporation or other enterprise does business or is
                registered to do business," Black's Law Dictionary 1423 (9th ed. 2009),
                which appears consistent with Liberty Mutual's proffered interpretation.
                We conclude that both definitions are reasonable, and thus the term

SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A
                 "resides" as used in NRS 233B.130(2)(b) is ambiguous. Accordingly, we
                 consult other sources, including cases interpreting similar language in
                 analogous statutory provisions, to determine the Legislature's intent. See
                 State Farm Mitt. Auto. Ins. Co., 116 Nev. at 294, 995 P.2d at 485 (stating
                 that this court may look to analogous statutory provisions in interpreting
                 an ambiguous statute).
                              Though we have concluded that this is a jurisdictional issue
                 and not one of venue, it is nonetheless the venue statutes that act as a
                 guide to defining a corporate residence, as the term "resides" as used in
                 NRS 233B.130(2)(b) has never been defined. This court has previously
                 addressed where a corporation's residence is for purpose of serving process
                 upon the company. Flournoy v. McKinnon Ford Sales, 90 Nev. 119, 122,
                 520 P.2d 600, 602 (1974) (agreeing with other courts that "the designation
                 in the articles of incorporation of the principal place of business [is]
                 conclusive" as to the corporation's place of residence, reasoning that
                 uniformity was needed as a way to fix a corporation's location of residence
                 so all interested parties would know where to serve process). We conclude
                 that the logic of Flournoy is applicable here and hold that, for purposes of
                 NRS 233B.130(2)(b), a corporation's place of residence is that which is
                 listed as the principal place of business in its articles of incorporation.   Cf.
                 In re Nevada State Eng'r Ruling No. 5823, 128 Nev. at , 277 P.3d at
                 457 (noting that although judicial review under NRS 533.450(1) is in the
                 nature of an appeal, NRS Chapter 13's application to the place of trial
                 does not defeat its application on judicial review as well).
                             Further, under NRS Chapter 13, a foreign corporation does
                 not have a fixed residence in any particular county.      See NRS 13.040; W.
                 Pac. R.R. Co. v. Krom,       102 Nev. 40, 43, 714 P.2d 182, 184 (1986)

SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 1947A    e
                    (explaining that merely doing business in Nevada does not fix a foreign
                    corporation's residence in any particular county for venue purposes (citing
                    Byers v. Graton, 82 Nev. 92, 95, 411 P.2d 480, 481 (1966))). In adopting
                    the application of the term "residence" as used in NRS Chapter 13 in
                    interpreting "reside" as used in NRS 233B.130(2)(b), we conclude that a
                    foreign corporation cannot have a fixed residence in any Nevada county,
                    and thus Washoe County was not the proper county for Liberty Mutual to
                    seek judicial review even if it had a satellite office there.
                                 We note, however, that while a foreign corporation cannot
                    have fixed residency in a particular Nevada county for purposes of NRS
                    233B.130(2)(b), this does not necessarily preclude judicial review because
                    the statute allows an aggrieved party to seek judicial review of an agency
                    decision in other locations, namely Carson City or the county where the
                    agency proceeding occurred (which is Carson City in this case). Thus, our
                    interpretation of "resides" for purposes of this statute would not have left
                    Liberty Mutual without remedy.
                                 It is undisputed that Liberty Mutual is a foreign corporation
                    headquartered in Boston. Adopting the meaning of "residence" under NRS
                    Chapter 13 and Flournoy, we conclude that Liberty Mutual has not
                    complied with NRS 233B.130(2)(b)'s mandatory jurisdictional requirement
                    of filing its petition for judicial review in either Carson City, the county in
                    which it resides, or the county in which the administrative proceedings
                    took place. Furthermore, the 30-day period for filing such a petition in the
                    proper county has passed, and thus the petition cannot be amended to
                    correct the error. NRS 233B.130(2)(c); Otto, 128 Nev. at , 282 P.3d at
                    727. Accordingly, we vacate the district court's order transferring venue



SUPREME COURT
        OF
     NEVADA
                                                           10
(0) 1947A    Oar,
                   and remand this matter to the district court with directions to dismiss the
                   petition for judicial review for lack of jurisdiction.
                                                           yfl
                                                                                     J.
                                                         Parraguirre

                   We concur:


                                                    J.
                   Hardesty



                   Ckt
                   Cherry




SUPREME COURT
        OF
     NEVADA
                                                           11
(0) 1947A    alp